Title: To John Adams from Richard Sullivan, 6 August 1811
From: Sullivan, Richard
To: Adams, John

Hon Mr Adams, 
                            Sir,
                            Park Street—Boston  Augt. 6th. 1811
                        

Under an apprehension that sickness may still prevail in your family the Gentlemen, Trustees of the Agricultural Society, desirous of meeting your convenience, have directed me to propose that their next meeting should be held at the house of some other Gentleman of the Board. They have also expressed a hope that, as there has been no established order of succession as to the place of meeting, which has been adhered to, you would not hesitate, if convenient, to postpone the meeting at your House till the month of April or May.
With sentiments / of great respect / yr. humble Servt
Rd Sullivan